DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
 This Office Action is in response to an amendment filed on 9/27/2021. As directed by the amendment, claims 10-47 were canceled, claim 1 was amended, and claim 51 was added. Thus, claims 1-9 and 48-51 are pending for this application.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1, 4-6 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414). 
Regarding claim 1, Dixon discloses (Fig. 2C) a flow therapy apparatus comprising: 

a blower (gas flow controller 68, in the form of “a variable speed blower”, paragraph [0036]) which receives the flow of gases from the inlet port, the blower configured to mix the flow of gases from the at least two different gas sources to produce mixed gases (paragraph [0036]; the blower being a combined blower mixer (the blower delivers mixed case to patient and is at least partially responsible for mixing of the gases) and 
one or more sensors (flow sensor 65) configured to measure a property of the flow of gases flowing through the gases flow path (paragraph [0036]), the one or more sensors located after the blower (see Fig. 2C), wherein positioning the one or more sensors after the blower allows the blower to be a mixer (blower is a 68 is a mixer regardless of location of the one or more sensors, given that the blower receives and mixes gas from two sources).
Dixon discloses a gases flow path which receives the mixed gases from the blower and directs the gases through a sensor (flow sensor 65, see schematic in Fig. 2C and paragraph [0036]), but does not disclose the gases are directed through a sensor chamber.
However, Wilkinson teaches (Fig. 1-2) a gas mixing and delivery apparatus comprising a gases flow path (see path in Fig. 2) and one or more sensors (ultrasonic sensors 166,168) downstream of a blower (downstream of compression system 200), wherein the gases flow path which receives the mixed gases and directs the gases flow through a sensor chamber (expansion chamber 170 having ultrasonic sensors 166,168 for determining gas concentration, see paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gases flow path of Dixon to include a 
Modified Dixon discloses a sensing chamber (expansion chamber 170 of Wilkinson) and one or more sensors (flow sensor 65 of Dixon), but does not disclose the sensing chamber comprising a sensing circuit board, wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path, wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path, wherein the one or more sensors are located on the sensing circuit board.
However, Weitzel teaches (Fig. 1) a sensing chamber (air channel 10) comprising a sensing circuit board (PCB 27), wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path (portion of PCB 27 having sensors 18,22 positioned within the gas flow path), wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path (see portion of PCB 27 extending out of air channel 10), wherein the one or more sensors are located on the sensing circuit board (sensors 18,22 located on circuit board).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing chamber and one or more sensors of modified Dixon to include a sensing circuit board wherein a first portion of the sensing circuit board is positioned at least partially within the gases flow path, wherein the sensing circuit board comprises at least a second portion of the sensing circuit board positioned outside of the gases flow path, wherein the one or more sensors are located on the sensing circuit 
Regarding claim 4, Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise two or more ultrasonic transducers. However, Wilkinson teaches (Fig. 1-2) a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise two or more ultrasonic transducers (ultrasonic sensors 166,168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include two or more ultrasonic sensors, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user to control the apparatus to achieve a desired composition gas mixture (paragraph [0063] Wilkinson).
Regarding claim 5, modified Dixon discloses one or more sensors, but does not disclose the one or more sensors comprise a gas concentration sensor. However, Wilkinson teaches (Fig. 1-2), a gas flow path (see path in Fig. 2) comprising one or more sensors (ultrasonic sensors 166,168), wherein the sensors comprise a gas concentration sensor (ultrasonic sensors 166,168 measure gas concentration, paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more sensors of Dixon to include a gas concentration sensor, as taught by Wilkinson, for the purpose of assessing the relative concentration of oxygen in the chamber (see paragraph [0063]), thereby allowing a user 
Regarding claim 6, modified Dixon discloses the ultrasonic transducers are configured to determine a gas concentration (paragraph [0063] Wilkinson). 
Regarding claim 48, modified Dixon discloses the sensing chamber comprises a seal (gasket 28 of Weitzel) dividing the first portion of the sensing circuit board from the second portion of the sensing circuit board (see Fig. 1 of Weitzel).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Cewers (US 2008/0092891).
Regarding claims 2-3, Dixon discloses an inlet port (manifold 67), but does not disclose wherein the inlet port comprises a valve configured receive the flow of gases from an oxygen source, the value being configured to deliver a flow of the oxygen gas to the blower and wherein the valve comprises a proportional valve. However, Cewers teaches (Fig. 3) a gas mixing device comprising an inlet port (junction of first gas 30 and second gas 32 having valve 34), wherein the inlet port comprises a valve (valve 34, which is a “proportional valve” paragraph [0005]) configured to receive the flow of gases from an oxygen source (second gas source 32, which is oxygen (paragraph [0022]), the value being configured to deliver a flow of the oxygen gas (second gas 32 is a source of oxygen, paragraph [0022]) to the user (via airway conduit 42) and wherein the valve comprises a proportional valve (“proportional solenoid valve”, paragraph [0015]). Regarding the limitation “configured to deliver a flow of the oxygen gas to the blower”, while the Cewers reference does not disclose a blower downstream of the inlet required by claim 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet port of Dixon to include a valve configured to deliver a flow of the oxygen gas to the blower wherein the valve comprises a proportional valve, as taught by Cewers, for the purpose of allowing the amount of gas flow to the patient to be adjustable as a proportion of the electrical current flowing through the electromagnet of the valve (paragraph [0005] Cewers).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Carrillo (US 2012/0065533). 
Regarding claim 7, the modified Dixon discloses a sensor configured to determine flow rate (flow sensor 45 of Dixon), and discloses ultrasonic transducers to measure gas concentration (ultrasonic sensors 166,168 of Wilkinson), but does not disclose the ultrasonic transducers are configured to determine a flow rate.
However, Carillo teaches (Fig. 9) a respiratory device using ultrasonic sensors to measure gas concentration in addition to measuring gas flow rate (paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic sensors of the combined Dixon/Wilkinson reference to be configured to also determine a flow rate, as taught by Carrillo, .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Patel (WO 2013137753).
Regarding claims 8-9, the modified Dixon reference discloses one or more sensors, but is silent regarding the one or more sensors comprise a heated temperature sensing element, wherein the heated temperature sensing element is configured to determine a flow rate. However, Patel teaches (Fig. 1 and 16) a respiratory apparatus comprising a heated temperature sensing element (sensor 130 having thermistors 140,142) wherein the heated temperature sensing element is configured to determine a flow rate (paragraph [0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensors of the modified Dixon reference to include a heated temperature sensing element configured to determine a flow rate, as taught by Patel, for the purpose of providing a measurement of flow velocity within 50% of the actual point velocity and temperature within 0.3 degrees Celsius (paragraph [0294]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), and further in view of Taylor (US 2013/0263854).
 Regarding claim 49, modified Dixon discloses a seal (gasket 28 of Weitzel) dividing the first and second portions of the PCB, and while it appears the seal is a pneumatic seal since it is a 
However, Taylor teaches (13-18b) a sensor PCB and a sensor seal (212) configured to “pneumatically engage” with the PCB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of modified Dixon to be a pneumatic seal, as taught by Taylor, for the purpose of allowing the sensor measurements to improve in accuracy by preventing gas leakage from the sensing regions.
	 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414),  and further in view of Buswell (US 2016/0354573).
Regarding claim 50, the modified Dixon reference discloses the one or more sensors comprises a gas flow sensor (flow sensor 45) and a temperature sensor (“temperature sensor”, paragraph [0031]), but does not disclose the sensing circuit board is configured to effect thermal conduction between the gas flow sensor and the temperature sensor, and impede thermal conduction between a wall of the sensing chamber and the temperature sensor.
However, Buswell teaches (Fig. 14A-14B) a PCB (250) comprising a temperature sensor (sensor 256, which can be in the form of a temperature sensor, paragraph [0128]), wherein the sensing circuit board is configured to effect thermal conduction between the gas flow sensor and the temperature sensor and impede thermal conduction between a wall of the sensing chamber and the temperature sensor (PCB 250 includes a gap 262 which thermally insulates sensor 256 from the other sensors and electrical component tracks, which therefore “effects” thermal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of modified Dixon to be configured to effect thermal conduction between the gas flow sensor and the temperature sensor, and impede thermal conduction between a wall of the sensing chamber and the temperature senso, as taught by Buswell, for the purpose of improving accuracy of the temperature measurement by preventing thermal influence form other electrical components and the chamber wall to effect the reading of the temperature measurement.
 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 2010/0224191) in view of Wilkinson (US 2014/0137859) and Weitzel (US 2014/0261414), or alternatively in further view of Wolf (US 5,809,997).
Regarding claim 51, modified Dixon discloses the second portion of the sensing circuit board (portion of PCB 27 extending out of air channel 10 of Weitzel) comprises a microprocessor (controller 26, which includes a microprocessor, can be integrated onto the printed circuit board 27, paragraphs [0067] and [0259]).
In the alternative, Wolf teaches (Fig. 3-5) a respiratory device including a sensing circuit board (board 401) having a first end (longitudinal end of board 401 adjacent to orifice 320) and a second end (longitudinal end of circuit board 401 opposite the end adjacent to orifice 320) comprising one or more sensors at a first end (sensors 425 and 435) and a microprocessor at the second end (processor 405).
.
 
 Response to Arguments 
Applicant’s arguments filed 9/27/2021 have been fully considered.
Regarding rejection of claim 1 under 35 USC 103, applicant argued that because Dixon teaches the gas delivery mechanism has a gas mixing manifold separate from and in addition to gas flow controller 68, the gas flow controller 68 cannot be interpreted as the blower being a configured blower and mixer (because the manifold is responsible for mixing) (see page 5 paragraph 2 Remarks). 
The examiner respectfully disagrees. 
As explained in the Response to Arguments section of the Office Action mailed 2/17/2021, the claim does not require the gases received at the blower to be unmixed, therefore a blower that further mixes “mixed” gases from the two sources would still produce mixed gases, and therefore would act as both a blower and mixer, even when positioned downstream of a manifold. Applicant has not provided any details in the claim that differentiate a blower from a blower and mixer (e.g. no structural details provided that would make a blower be considered a blower and mixer as opposed to just a blower).
Applicant further argued that the expansion chamber of Wilkinson allows oxygen enirhced gas in the expansion chamber to build briefly, through release of gas from accumulator by supply valve 160 and then is bled through small orifice flow restrictor to flow rate sensor 185 (paragraph [0060]), and applicant states that “expansion in the flow path of the claimed invention is unwanted as it can cause a pressure drop, which can lead to a dissipation in power and can affect the ability of the system to reach a specific flow rate” (page 6 paragraph 3 Remarks).
The examiner respectfully disagrees.
Specifically, applicant’s reasoning for why the combination is not favorable (“expansion in the flow path of the claimed invention is unwanted as it can cause a pressure drop, which can lead to a dissipation in power and can affect the ability of the system to reach a specific flow rate”) does not appear to be in either the Dixon or Wilkinson references, therefore the argument appears to be moot because reasoning does not appear to be based on a specific recitation or teaching from the references. If applicant’s argument was intended to be an argument of teaching away, is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).
Regarding claim 1, applicant further argued that “furthermore, the valve 160 of Wilksinson supplies a bolus of oxygen to the expansion chamber, rather than a flow of gases as claimed” (page 6 paragraph 3 Remarks).
The examiner respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a valve supplying gas to the expansion chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, applicant argued “Wilkinson teaches its expansion chamber 170 has sensors for the purpose of determining an oxygen concentration of gas passing through the chamber rather than the flow sensor 65 of Dixon. Thus, a person skilled in the art would not have been motivated to modify Dixon by adding Wilkinson’s expansion chamber” (page 6 paragraph 3 Remarks). 
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, it is worth noting that Wilkinson recites in paragraph [0094] “expansion chamber 170 may include 
Therefore, rejection of claim 1 is maintained.
Applicant’s arguments regarding allowability of dependent claims has been considered but is moot due to all independent claims being rejected.
 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785